DETAILED ACTION
This office action is in response to Remarks and Amendments filed May 18, 2022 in regards to a Continuation-in-part filed October 8, 2019 claiming priority to non-provisional application 15/900,137 (now U.S. Patent No. 11,098,175) filed February 20, 2018 which is a continuation of 371 application 14/437,040 (now U.S. Patent No. 9.896,565) filed April 20, 2015 claiming priority to PCT/US13/31495 filed March 14, 2013 and provisional application 61/716,461 filed October 19, 2012.  Claim 38 has been amended. Claims 1-37 and 39 have been cancelled without prejudice. Claims 38 and 40-57 are pending and are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 38 and 40-57 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Felisari et al. (US2012/0264836 A1).
Felisari et al. disclose a method to prepare a nanocomposite composition, comprising (a) mixing a thermoplastic polymer in pellets or granules or beads and at least one athermanous filler comprising nano-scaled graphene plates obtained by (1) first oxidizing graphite to obtain graphene oxide by heating graphite in the presence of ozone generated by UV radiation emitted from a UV lamp and (2) removing oxygen by thermal treatment or chemical reduction. Felasari et al. disclose the nano-scaled graphene plates comprise a thickness not greater than 150 nm, preferably in the range of 0.3 to 5 nm; an average dimension not greater than 10 micrometers; and a surface area greater than 50 m2/g; Felisari et al. disclose (b) heating the resulting mixture to a temperature ranging from 180 to 250°C to obtain a molten polymer which is homogenized; (c) adding to the polymeric melt, at least one expanding agent; (d) further homogenizing the polymeric melt; (e) cooling the polymeric melt (d) to a temperature not higher than 200°C. and not lower than the Tg of the resulting polymeric composition; and (f) extruding the polymeric melt through a die in order to obtain a polymeric expanded sheet.   
However, Felisari et al. do not teach or fairly suggest the claimed method for forming a graphene-reinforced polymer matrix composite comprising (a) distributing graphite microparticles into a molten thermoplastic phase instead of nano-scaled graphene plates; (b) using an essentially one-pot process for in situ mechanical exfoliation of graphite microparticles instead of pre-forming nano-scaled graphene plates through thermal treatment by rapid heating or chemical reduction using reducing agents; and (c) generating mechanically torn single- and/or multi-layer graphene sheets having carbon atoms with reactive bonding sites on the torn edges of the mechanically torn graphene sheets comprising contamination-free graphene-polymer interfaces formed during high-shear mixing instead of nano-scaled graphene plates containing contaminants such as residual oxygen due to incomplete removal of oxygen from graphite oxide and/or residual reducing agent as well as expanding agents and additives for flame retardation. Felisari et al. disclose a fundamentally different process from the instant claims and fails to teach or disclose each and every feature of the claimed invention. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763